            Case 2:21-cv-03300-JHS Document 14 Filed 09/21/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SERGEI KOVALEV,

                         Plaintiff,
                                                                CIVIL ACTION
       v.                                                       NO. 21-3300

LIDL US, LLC,

                         Defendant.


                                             ORDER

       AND NOW, this 21th day of September 2021, upon consideration of Plaintiff’s Motion

to Remand to State Court (Doc. No. 4), Plaintiff’s Motion to Strike [the] Answer to [the]

Complaint and All Affirmative Defenses (Doc. No. 5), Defendant’s Responses in Opposition to

both Motions (Doc. Nos. 8, 10), Plaintiff’s Replies to both Responses (Doc. Nos. 9, 11), and in

accordance with the Opinion of the Court issued this day, it is ORDERED as follows:

       1.       Plaintiff’s Motion to Remand to State Court (Doc. No. 4) is DENIED.

       2.       Plaintiff’s Motion to Strike [the] Answer to [the] Complaint and All Affirmative

                Defenses (Doc. No. 5) is DENIED.



                                                     BY THE COURT:



                                                     / s/ Joel H. S l om sky
                                                     JOEL H. SLOMSKY, J.
